

115 HRES 1184 IH: Expressing the sense of the House of Representatives that the 15th anniversary of the creation of Health Savings Accounts should be remembered as a turning point in the history of health care in the United States.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1184IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Paulsen submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the 15th anniversary of the creation of
			 Health Savings Accounts should be remembered as a turning point in the
			 history of health care in the United States.
	
 Whereas Health Savings Accounts (HSAs) were created in section 223 of the Internal Revenue Code of 1986 as part of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173);
 Whereas, December 8, 2018, marks the 15th anniversary of the enactment of Health Savings Accounts; Whereas an increasing number of Americans are facing rising out-of-pocket health care costs as they struggle to find affordable coverage;
 Whereas Health Savings Accounts help more than 20 million Americans pay for out-of-pocket health care costs;
 Whereas there are more than 23 million Health Savings Accounts holding more than $51,000,000,000 in assets;
 Whereas a Health Savings Account paired with HSA-qualified insurance provides protection against future high or unexpected medical bills;
 Whereas a HSA provides triple tax savings including— (1)tax deductions when funds are deposited into the account;
 (2)tax-free earnings through investment; and (3)tax-free withdrawals for qualified medical expenses;
 Whereas funds in Health Savings Accounts do not expire at the end of each calendar year and roll over automatically from one year to the next, accumulating over time;
 Whereas there are no use it or lose it rules for HSAs; Whereas funds in a Health Savings Account may be used to pay for current medical expenses, or saved for future needs, such as—
 (1)medical expenses not covered by health insurance; (2)health insurance premiums or out-of-pocket medical expenses if unemployed;
 (3)out-of-pocket medical expenses after retirement; (4)out-of-pocket expenses for individuals covered by Medicare; and
 (5)long-term care expenses and insurance; Whereas funds in Health Savings Accounts may be invested in the same types of investments permitted for Individual Retirement Accounts;
 Whereas Health Savings Account owners control all the decisions about— (1)which financial institution to hold deposits in the account;
 (2)how much money to deposit into the account; (3)whether to save the money in the account for future expenses or pay current medical expenses;
 (4)which medical expenses to pay from the account; (5)whether to invest any of the money in the account; and
 (6)which investments to make; and Whereas Health Savings Accounts are completely portable, meaning account owners may keep their HSA even if they—
 (1)change jobs; (2)become unemployed;
 (3)change their health insurance policy; (4)change their marital status; or
 (5)move to another State: Now, therefore, be it  That the House of Representatives—
 (1)commemorates the 15th anniversary of the creation of Health Savings Accounts; (2)commends those individuals and organizations that have brought Health Savings Accounts and their associated HSA-qualified health plans to American consumers, including employers, insurers, banks, credit unions, and third-party administrators;
 (3)recognizes the current and former staff of the Department of the Treasury, the Internal Revenue Service, and the Department of Labor in shaping the policies and implementation of Health Savings Accounts;
 (4)encourages all Americans to consider participating in a Health Savings Account to help them pay for their out-of-pocket health care expenses and plan for their future expenses in retirement; and
 (5)supports the expansion of Health Savings Accounts in public insurance programs such as Medicare, Medicaid, Tricare, and the Veterans Affairs health system.
			